DETAILED ACTION
This action is responsive to the Application filed on 08/15/2022. Claims 1-16 are pending in the case.  Claims 1 and 9 are independent claims. Claims 1 and 9 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of the amendments filed 08/15/2022 with respect to the 35 U.S.C. 101 rejection  have been fully considered and are persuasive.

The remaining arguments filed 08/15/2022 have been fully considered but they are not persuasive.
Applicant argues that Zhang teaches a “block diagonal approximation of a hessian matrix” this matrix is described by Zhang as a “Guass newton matrix” (GN) which is positive semi definite. Despite this, applicant contends the matrix in Zhang is not the same as the claimed “BDA-PCH” matrix. Examiner disagrees. The claimed BDA-PCH (block diagonal approximation positive curvature hessian) is the same as the matrix taught by Zhang. In fact, the instant application notes that the “Guass newton” is used to measure curvature and is positive semi-definite under a “convex criterion function” (Specification para. 0005). Therefore, not only is a GN a BDA of a hessian, it is a BDA of a “positive curvature” hessian, at least under convex conditions. 
To support the above claim applicant points out that the invention uses the BDA-PCH matrix for “non-convex optimization” and therefore the GN, used for “convex optimization” in Zhang, cannot correspond to the BDA-PCH. Examiner notes, that although the Specification describes using the BDA-PCH under “non-convex” conditions, this feature is not recited in the claims. Furthermore, although the use of a GN for non-convex problems may be intractable, other manipulations in the training process can be made to remedy this problem. For example, this is pointed out by the previously cited art Botev et al: “ It follows that if HL is Positive Semi-Definite (PSD), which is the case for the most commonly used loss functions, the pre-activation matrices are PSD for every layer. A corollary is that if we fix all of the parameters of the network except for Wλ the objective function is locally convex with respect to Wλ wherever it is twice differentiable. Hence, there can be no local maxima or saddle points of the objective with respect to the parameters within a layer. Note that this does not imply that the objective is convex everywhere with respect to Wλ as the surface will contain ridges along which it is not differentiable, corresponding to boundary points where the transfer function changes regimes…. This suggests that it is advantageous to use piecewise linear transfer functions with non-zero gradients” (Section 2.2.3 Botev). Examiner cites this section to point out that a block diagonal approximation of a Hessian which is positive semi definite and formulated as a Guass newton matrix can be used to handle “non-convex” global function as long as they are “locally convex with respect to W”. 
Further on pg 7 of the remarks applicate argues that “Zhang neither teaches the feature of ‘the at least on update direction’ nor teaches how to obtain and use the at least one update direction.” Examiner points out that Zhang is not relied upon for this feature. Botev teaches this feature. 
As described in the rejection, Botev teaches an “approximate Guass-Newton Method” A Newton update             
                
                    
                        H
                    
                    
                        -
                        1
                    
                
                g
            
         could therefore lead to an increase in the error. A common PSD approximation to the Hessian is the GaussNewton (GN) matrix.” (Section 3 para. 01). In this section Botev describes an alterative method for computing H. H is needed to compute a “Newton update             
                
                    
                        H
                    
                    
                        -
                        1
                    
                
                g
            
        ” which is necessary for training and updating the model. In section 5 of Botev, the approximation methods are applied on real data for training a multiple layer or “deep” autoencoder. Examiner directs applicant to the specification para. 0016 – 0019. The applicant, before describing their improved method, describes the traditionally used “newton method” described in the art. A newton direction is defined in the same way as Botev (“Thus, a newton direction can be obtained as follows: 
    PNG
    media_image1.png
    31
    210
    media_image1.png
    Greyscale
”. The update direction claimed is therefore equivalent to the “Newton update             
                
                    
                        H
                    
                    
                        -
                        1
                    
                
                g
            
        ” described by Botev, because H (hessian) is equivalent to the first term, while g (gradient) is equivalent to the second term.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhang et al. US Document ID US 20180373987 A1, hereinafter Zhang, further in view of Botev et al. “Practical Gauss-Newton Optimisation for Deep Learning” hereinafter Botev.

Regarding independent claim 1 
	Zhang teaches, A computing device for reducing a computation complexity, comprising and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of: (¶0024 “FIG. 2A is a block diagram 200 of a neural network” ¶0019- ¶0020 “FIG. 1 is a simplified diagram of a computing device 100 according to some embodiments. As shown in FIG. 1, computing device 100 includes a processor 110 coupled to memory 120. Operation of computing device 100 is controlled by processor 110….Memory 120 may be used to store software executed by computing device” ¶0085 “Further, FIGS. 6A and 6B illustrate that block diagonal Hessian free optimizer 160 consistently provides better reconstruction error on both the training and test data sets than the Hessian free optimizer 150 over the entire course of training.” A block diagonal Hessian free optimizer reduces computation complexity..) computing a block-diagonal approximation of a positive-curvature Hessian (BDA-PCH) matrix of a fully-connected neural network FCNN; ( ¶0018 “To train a neural network using second order optimization methods, the embodiments below use a block-diagonal approximation of a Hessian matrix or curvature matrix…” ¶0037 “In some embodiments, Hessian free optimizer 150 may compute the curvature matrix “G” using a Gauss-Newton matrix as a substitute for the curvature matrix. The Gauss Newton matrix may be positive and semi-definite…Typically, neural network 130 training objectives satisfy the convex property.”  The G matrix of Hessian approximation is a positive semi-definite curvature matrix, corresponding to positive curvature Hessian. Figure 1, the neural net shown in the figure is a fully connected neural network)  
	However Zhang does not explicitly teach, computing at least one update direction of the BDA-PCH matrix according to an expectation approximation conjugated gradient (EA-CG) method and training the FCNN according to the a least one update direction.
	Botev, however, when addressing gradient updates based on a approximated hessian matrix teaches, computing at least one update direction of the BDA-PCH matrix according to an expectation approximation conjugated gradient (EA-CG) method (pg 3 Section 3 “A Newton update (H^-1)g could therefore lead to an increase in the error” an update is performed according to the equation where H is the hessian and g is the gradient, however the Hessian can be approximated with G as shown in the following, as pointed out in the response to arguments, computing a Newton update is equivalent to computing an update direction. (pg 3 Section 3 “A common PSD approximation to the Hessian is the Gauss Newton (GN) matrix… Assuming that HL is PSD, the GN method forms a PSD approximation… This can be written in matrix notation as:
    PNG
    media_image2.png
    42
    196
    media_image2.png
    Greyscale
… The expected GN matrix is the average of (12) over the datapoints: 
    PNG
    media_image3.png
    59
    262
    media_image3.png
    Greyscale
… Whilst (13) shows how to calculate the GN matrix exactly, in practice we cannot feasibly store the matrix in this raw form … we first show that the GN matrix can be expressed as the expectation of a Khatri-Rao product… The approach we take is the factorized approximation… 
    PNG
    media_image4.png
    56
    249
    media_image4.png
    Greyscale
…. Under this factorisation, the updates for each layer can be computed efficiently by solving a Kronecker product form linear system – see the supplementary material” as discussed the updates for each layer can be computed according to an expectation of the PSD approximation given in the equation cited above. Examiner interprets the Khatri-Rao product formulation as the claimed “expectation approximation conjugated gradient” because the product computes the expectation based on the approximated GN matrix, in which the GN matrix contains the conjugated Jacobian matrix J.) and training the FCNN according to the a least one update direction.(Experiments Section 5 “We performed experiments training deep autoencoders… We tested the performance of second-order against first order methods and compared the quality of the different GN approximations” as shown above for the authors method an update direction is computed in order to train a deep autoencoder)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network gradient update of Zhang with the expectation based gradient update used in Botev.
  One would have been motivated to make such a combination to because both Zhang and Botev discuss 2nd order Hessian approximations to minimize parameters of a neural network. Botev notes that the conjugate gradient used in Zhang “Despite making good progress on a per iteration basis, having to run a conjugate gradient descent optimisation at every iteration proved too slow to compete with well-tuned first-order methods.” Because of this Botev presents a Gauss-Newton approximation which “is competitive against state-of-the-art first-order optimisation methods, with sometimes significant improvement in optimisation performance.” (abstract Botev)

Regarding claim 2
	Zhang/Botev teaches claim 1
	Botev teaches, wherein the BDA-PCH matrix is computed by performing at least one expectation on a plurality of layer-wise equations. (Section 3 pg 3 “A common PSD approximation to the Hessian is the GaussNewton (GN) matrix” pg 4 Section 3.1 “Using the definition of G¯ in (13) and the chain rule, we can write the block of the matrix corresponding to the parameters in layers λ and β as… 
    PNG
    media_image5.png
    59
    306
    media_image5.png
    Greyscale
” the PSD approximation of the matrix corresponding to the BDA-PCH matrix is computed based on the expectation E of a plurality of layers, including the λ and the β layer. The Jacobian J includes a plurality of partial derivatives of the layer wise equations.)

Regarding claim 3
	Zhang/Botev teaches claim 2
	Botev teaches,  wherein the plurality of layer-wise equations comprise a gradient of a plurality of loss functions at a plurality of layers (pg 2 Section 2.1-2.2 “For a training
dataset with empirical distribution p(x, y), the total error function is then defined as the expected loss E¯(θ)… A central quantity of interest in this work is the parameter
Hessian, H… 
    PNG
    media_image6.png
    63
    201
    media_image6.png
    Greyscale
” the Hessian is the 2nd order partial derivative of the loss function E with respect to parameters, theta.  Section 3 pg 3 “A common PSD approximation to the Hessian is the GaussNewton (GN) matrix” pg 4 Section 3.1 “Using the definition of G¯ in (13) and the chain rule, we can write the block of the matrix corresponding to the parameters in layers λ and β as… 
    PNG
    media_image5.png
    59
    306
    media_image5.png
    Greyscale
” the PSD approximation of the matrix corresponding to the BDA-PCH matrix is computed based on the expectation E of a plurality of layers, including the λ and the β layer. The Jacobian J includes a plurality of partial derivatives of the layer wise equations.) with respect to at least one bias. (pg 2 Section 2.2.1 “Each block corresponds to the second derivative with respect to the parameters Wλ of a single layer λ… The gradient of the error function with respect to the weights of layer λ can be computed” footnote 1 “The usual bias bλ in the equation for hλ is absorbed into Wλ by appending a unit term to every aλ−1.” The parameters W include weights of the layer, as well as the “usual bias” which is part of the parameter matrix.)

Regarding claim 4
	Zhang/Botev teaches claim 2
	Botev teaches,  wherein the plurality of layer-wise equations comprise a gradient of a plurality of loss functions at a plurality of layers (pg 2 Section 2.1-2.2 “For a training
dataset with empirical distribution p(x, y), the total error function is then defined as the expected loss E¯(θ)… A central quantity of interest in this work is the parameter
Hessian, H… 
    PNG
    media_image6.png
    63
    201
    media_image6.png
    Greyscale
” the Hessian is the 2nd order partial derivative of the loss function E with respect to parameters, theta.  Section 3 pg 3 “A common PSD approximation to the Hessian is the GaussNewton (GN) matrix” pg 4 Section 3.1 “Using the definition of G¯ in (13) and the chain rule, we can write the block of the matrix corresponding to the parameters in layers λ and β as… 
    PNG
    media_image5.png
    59
    306
    media_image5.png
    Greyscale
” the PSD approximation of the matrix corresponding to the BDA-PCH matrix is computed based on the expectation E of a plurality of layers, including the λ and the β layer. The Jacobian J includes a plurality of partial derivatives of the layer wise equations.) with respect to at least one weight. (pg 2 Section 2.2.1 “Each block corresponds to the second derivative with respect to the parameters Wλ of a single layer λ… The gradient of the error function with respect to the weights of layer λ can be computed” footnote 1 “The usual bias bλ in the equation for hλ is absorbed into Wλ by appending a unit term to every aλ−1.” The parameters W include weights of the layer, as well as the “usual bias” which is part of the parameter matrix.)

Regarding claim 5
	Zhang/Botev teaches claim 1
Botev teaches, wherein the BDA-PCH matrix comprises at least one expectation of a Hessian of a loss function with respect to at least one bias. (pg 2 Section 2.1-2.2 “For a training
dataset with empirical distribution p(x, y), the total error function is then defined as the expected loss E¯(θ)… A central quantity of interest in this work is the parameter
Hessian, H… 
    PNG
    media_image6.png
    63
    201
    media_image6.png
    Greyscale
” the Hessian is the 2nd order partial derivative of the loss function E with respect to parameters, theta.  pg 2 Section 2.2.1 “Each block corresponds to the second derivative with respect to the parameters Wλ of a single layer λ… The gradient of the error function with respect to the weights of layer λ can be computed” footnote 1 “The usual bias bλ in the equation for hλ is absorbed into Wλ by appending a unit term to every aλ−1.” The parameters W include weights of the layer, as well as the “usual bias” which is part of the parameter matrix. Section 3 pg 3 “A common PSD approximation to the Hessian is the GaussNewton (GN) matrix” pg 4 Section 3.1 “Using the definition of G¯ in (13) and the chain rule, we can write the block of the matrix corresponding to the parameters in layers λ and β as… 
    PNG
    media_image5.png
    59
    306
    media_image5.png
    Greyscale
” the PSD approximation of the matrix corresponding to the BDA-PCH matrix is computed based on the expectation E of a plurality of layers. As explained in the rejection of claim 1 and claim 3, the Hessian is composed of the second derivative of the loss function with respect to parameters including the bias. G is an expectation approximation of the Hessian.)

Regarding claim 6
	Zhang/Botev teaches claim 1
Botev teaches, the instruction of computing the at least one update direction according to the EA-CG method comprises: computing a linear equation of a weighted average of the BDA-PCH matrix and an identity matrix; and computing the at least one update direction by solving the linear equation according to the EA-CG method.(pg 11 “The Gauss-Newton method calculates its step direction by multiplying the gradient with the inverse of the curvature matrix, in this case 
    PNG
    media_image7.png
    17
    13
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    28
    109
    media_image8.png
    Greyscale
… For all of the approximate methods under consideration – KFLR, KFRA and KFAC – the diagonal blocks Gλ have a Kronecker factored form 
    PNG
    media_image9.png
    34
    91
    media_image9.png
    Greyscale
, where 
    PNG
    media_image10.png
    36
    134
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    37
    36
    media_image11.png
    Greyscale
 denotes the approximation to 
    PNG
    media_image12.png
    30
    59
    media_image12.png
    Greyscale
 obtained from the method of choice. 
    PNG
    media_image13.png
    31
    196
    media_image13.png
    Greyscale
” The update direction  
    PNG
    media_image14.png
    23
    22
    media_image14.png
    Greyscale
is based on the matrix C, C as shown in equation 35 is based on the Expectation of the Kronecker factored form of the BDA-PCH matric and the identity matrix. It is apparent that this equation is a linear equation. Examiner notes that the expectation of a random variable by definition corresponds to the weighted average.)

Regarding claim 7
	Zhang/Botev teaches claim 6
Botev teaches, wherein the linear equation comprises the weighted average of the BDA-PCH matrix with respect to at least one bias and the identity matrix. (pg 11 “The Gauss-Newton method calculates its step direction by multiplying the gradient with the inverse of the curvature matrix, in this case 
    PNG
    media_image7.png
    17
    13
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    28
    109
    media_image8.png
    Greyscale
… For all of the approximate methods under consideration – KFLR, KFRA and KFAC – the diagonal blocks Gλ have a Kronecker factored form 
    PNG
    media_image9.png
    34
    91
    media_image9.png
    Greyscale
, where 
    PNG
    media_image10.png
    36
    134
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    37
    36
    media_image11.png
    Greyscale
 denotes the approximation to 
    PNG
    media_image12.png
    30
    59
    media_image12.png
    Greyscale
 obtained from the method of choice
    PNG
    media_image13.png
    31
    196
    media_image13.png
    Greyscale
” Examiner notes that the expectation of a random variable by definition corresponds to the weighted average. Further as noted in claim 3, the BDA-PCH contains the bias parameters. Pg 2 Section 2.2.1 “Nevertheless, as we will show, blocks of the sample Hessian can be computed efficiently. Each block corresponds to the second derivative with respect to the parameters Wλ” footnote 1 pg 2” The usual bias bλ in the equation for hλ is absorbed into W” )
Regarding claim 8
	Zhang/Botev teaches claim 6
Botev teaches, wherein the linear equation comprises the weighted average of the BDA-PCH matrix with respect to at least one weight and the identity matrix. (pg 11 “The Gauss-Newton method calculates its step direction by multiplying the gradient with the inverse of the curvature matrix, in this case 
    PNG
    media_image7.png
    17
    13
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    28
    109
    media_image8.png
    Greyscale
… For all of the approximate methods under consideration – KFLR, KFRA and KFAC – the diagonal blocks Gλ have a Kronecker factored form 
    PNG
    media_image9.png
    34
    91
    media_image9.png
    Greyscale
, where 
    PNG
    media_image10.png
    36
    134
    media_image10.png
    Greyscale
and 
    PNG
    media_image11.png
    37
    36
    media_image11.png
    Greyscale
 denotes the approximation to 
    PNG
    media_image12.png
    30
    59
    media_image12.png
    Greyscale
 obtained from the method of choice
    PNG
    media_image13.png
    31
    196
    media_image13.png
    Greyscale
” Examiner notes that the expectation of a random variable by definition corresponds to the weighted average. Further as noted in claim 3, the BDA-PCH contains the weight parameters. Pg 2 Section 2.2.1 “Nevertheless, as we will show, blocks of the sample Hessian can be computed efficiently. Each block corresponds to the second derivative with respect to the parameters Wλ” footnote 1 pg 2” The usual bias bλ in the equation for hλ is absorbed into W” )
Regarding  independent claim 9 , this claim recites a method for training a fully connected neural network at least one storage device including the steps recited in claim 1, thus this claim has been addressed in connection with the rejection of claim 1 above. 
Regarding claim 10-16
	Claim 10 is rejected for the reasons set forth in claim 2 in connection with claim 9
	Claim 11 is rejected for the reasons set forth in claim 3 in connection with claim 9
	Claim 12 is rejected for the reasons set forth in claim 4 in connection with claim 9
	Claim 13 is rejected for the reasons set forth in claim 5 in connection with claim 9
	Claim 14 is rejected for the reasons set forth in claim 6 in connection with claim 9
Claim 15 is rejected for the reasons set forth in claim 7 in connection with claim 9
Claim 16 is rejected for the reasons set forth in claim 8 in connection with claim 9

Conclusion
Prior Art:
	Grosse et al. “A Kronecker-factored approximate Fisher matrix for convolution layers” discusses second order optimization using an approximation of the hessian matrix representing parameters of a convolutional network including weights and biases.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.G./
Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122